Name: Council Regulation (EC) No 1783/2000 of 16 August 2000 amending Regulation (EC) No 772/1999 imposing definitive anti-dumping and countervailing duties on imports of farmed Atlantic salmon originating in Norway
 Type: Regulation
 Subject Matter: competition;  Europe;  tariff policy;  fisheries;  trade
 Date Published: nan

 Avis juridique important|32000R1783Council Regulation (EC) No 1783/2000 of 16 August 2000 amending Regulation (EC) No 772/1999 imposing definitive anti-dumping and countervailing duties on imports of farmed Atlantic salmon originating in Norway Official Journal L 208 , 18/08/2000 P. 0001 - 0007Council Regulation (EC) No 1783/2000of 16 August 2000amending Regulation (EC) No 772/1999 imposing definitive anti-dumping and countervailing duties on imports of farmed Atlantic salmon originating in NorwayTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), and in particular Articles 8(9) and 9 thereof,Having regard to Council Regulation (EC) No 2026/97 of 6 October 1997 on protection against subsidised imports from countries not members of the European Community(2), and in particular Articles 13(9) and 15 thereof,Having regard to the proposal submitted by the Commission after consulting the Advisory Committee,Whereas:A. Previous procedure(1) On 31 August 1996, the Commission announced, by two separate notices published in the Official Journal of the European Communities, the initiation of an anti-dumping proceeding(3) as well as an anti-subsidy proceeding(4), in respect of imports of farmed Atlantic salmon originating in Norway.(2) The Commission sought and verified all information that it deemed necessary for the purpose of its definitive findings. As a result of this examination, it was established that definitive anti-dumping and countervailing measures should be adopted in order to eliminate the injurious effects of dumping and subsidisation. All interested parties were informed of the results of the investigation and were given the opportunity to comment thereon.(3) On 26 September 1997, the Commission adopted Decision 97/634/EC(5), accepting undertakings offered in connection with the two abovementioned proceeding from the exporters listed in the Annex to the Decision and terminating the investigation in their respect.(4) On the same day, the Council, by Regulations (EC) No 1890/97(6) and 1891/97(7) imposed anti-dumping and countervailing duties on imports of farmed Atlantic salmon originating in Norway. Imports of farmed Atlantic salmon exported by companies from which an undertaking had been accepted were exempted from that duty pursuant to Article 1(2) of those Regulations.(5) Regulations (EC) No 1890/97 and (EC) No 1891/97 set out the definitive findings and conclusions on all aspects of the investigations. The form of the duties having been reviewed, both Regulations were replaced by Regulation (EC) No 772/1999(8).B. Obligations of exporters with undertakings(6) The text of the undertakings provides that failure to submit a quarterly report of all sales transactions to the first unrelated customer in the Community within a prescribed time-limit would, except in case of force majeure, be construed as a violation of the undertaking.(7) For the fourth quarter of 1999, one Norwegian company, Fryseriet AS, failed to present such a sales report within the prescribed time limits, despite a reminder sent to it 24 hours before the quarterly deadline. In addition, the company was given an opportunity to advise the Commission of any reasons which may have prevented it from sending its reports within the time limits. However, no explanation has been received in this regard.(8) Fryseriet AS received disclosure in writing concerning the essential facts and considerations on the basis of which it was intended to recommend the imposition of definitive duties against it. The company was also given an opportunity to submit comments and request a hearing. However, it did not react in this regard.(9) In view of the above, the conclusion has been reached that definitive anti-dumping and countervailing duties should be imposed on imports of farmed Atlantic salmon originating in Norway and exported by Fryseriet AS.C. Definitive duties(10) The investigations which led to the undertakings were concluded by a final determination as to dumping and injury by Regulation (EC) No 1890/97 and a final determination as to subsidisation and injury by Regulation (EC) No 1891/97. While both these Regulations were repealed by Regulation (EC) No 772/1999, the facts and considerations established therein remain valid (recital 19 of Regulation (EC) No 772/1999 refers thereto).(11) In accordance with Article 8(9) of Regulation (EC) No 384/96 and Article 13(9) of Regulation (EC) No 2026/97 respectively, the rate of the anti-dumping duty and the countervailing duty has to be established on the basis of the facts established within the context of the investigation which led to the undertaking.(12) In this regard, and in view of recital 107 of Regulation (EC) No 1890/97 and recital 149 of Regulation (EC) No 1891/97, it is considered appropriate that the definitive anti-dumping and countervailing duty rates be set at the level and in the form imposed by Regulation (EC) No 772/1999.D. Amendment of the Annex to Regulation (EC) N ° 772/1999(13) The Annex to Regulation (EC) No 772/1999 exempting the parties listed therein from the anti-dumping and countervailing duties should therefore be amended so as to remove the exemption from Fryseriet AS.(14) In addition, by Commission Decision 2000/522/EC(9), the Commission accepted undertakings from five new exporters, namely Emborg Foods Norge AS, Helle Mat AS, Norsea Food AS, Salmon Company Fjord Norway AS and Stella Polaris AS and also announced that the names of two other Norwegian companies from which undertakings had been accepted had changed (namely Agnefest Seafood AS to Rosfjord Seafood AS and Norway Seafoods ASA to Frionor AS). The Decision also made it known that another Norwegian company, Atlantic King Stranda A/S, had ceased trading and that its undertaking was no longer needed.(15) The Annex to Regulation (EC) No 772/1999 should, therefore, also be updated to take account of all these other changes,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 772/1999 is hereby replaced by the text in the Annex hereto.Article 21. (a) Definitive countervailing and anti-dumping duties are hereby imposed on imports of farmed (other than wild) Atlantic salmon falling within CN codes ex 0302 12 00 (Taric codes: 0302 12 00 21, 0302 12 00 22, 0302 12 00 23 and 0302 12 00 29), ex 0303 22 00 (Taric codes: 0303 22 00 21, 0303 22 00 22, 0303 22 00 23 and 0303 22 00 29), ex 0304 10 13 (Taric codes: 0304 10 13 21 and 0304 10 13 29) and ex 0304 20 13 (Taric codes: 0304 20 13 21 and 0304 20 13 29) originating in Norway and exported by Fryseriet AS.(b) These duties shall not apply to wild Atlantic salmon (Taric codes: 0302 12 00 11, 0304 10 13 11, 0304 20 13 11). For the purpose of this Regulation, wild salmon shall be that in respect of which the competent authorities of the Member States of landing are satisfied, by means of all customs and transport documents to be provided by interested parties, that it was caught at sea.2. (a) The rate of the countervailing duty applicable to the net free-at-Community frontier price, before duty, shall be 3,8 %.(b) The rate of the anti-dumping duty applicable to the net free-at-Community frontier price, before duty, shall be EUR 0,32 per kilogram net product weight. However, if the free-at-Community-frontier price, including the countervailing and anti-dumping duties, is less than the relevant minimum price set out in paragraph 3, the anti-dumping duty to be collected shall be the difference between that minimum price and the free-at-Community-frontier price, including the countervailing duty.3. For the purpose of paragraph 2, the following minimum prices shall apply per kilogram net product weight:>TABLE>Article 3This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 August 2000.For the CouncilThe PresidentH. VÃ ©drine(1) OJ L 56, 6.,3.1996, p. 1. Regulation as last amended by Regulation (EC) No 905/98 (OJ L 128, 30.4.1998, p. 18).(2) OJ L 288, 21.10.1997, p. 1.(3) OJ C 253, 31.8.1996, p. 18.(4) OJ C 253, 31.8.1996, p. 20.(5) OJ L 267, 30.9.1997, p. 81. Decision as last amended by Regulation (EC) No 2592/1999 (OJ L 315, 9.12.1999, p. 17).(6) OJ L 267, 30.9.1997, p. 1.(7) OJ L 267, 30.9.1997, p. 19.(8) OJ L 101, 16.4.1999, p. 1. Regulation as last amended by Regulation (EC) No 2652/1999 (OJ L 325, 17.12.1999, p. 1).(9) See page 47 of this Official Journal.ANNEX"ANNEXList of companies from which undertakings are accepted and thus exempted from the definitive anti-dumping and contervailing duties>TABLE>"